 


109 HR 1009 IH: To designate the western breakwater for the project for navigation, New Haven Harbor, Connecticut, as the 
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1009 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Ms. DeLauro introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the western breakwater for the project for navigation, New Haven Harbor, Connecticut, as the Charles Hervey Townshend Breakwater. 
 
 
1.Charles Hervey Townshend Breakwater, ConnecticutThe western breakwater for the project for navigation, New Haven Harbor, Connecticut, authorized by the first section of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved September 19, 1890 (26 Stat. 426), shall be known and designated as the Charles Hervey Townshend Breakwater.
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the breakwater referred to in section 1 shall be deemed to be a reference to the Charles Hervey Townshend Breakwater. 
 
